Exhibit 10.14

SONIC AUTOMOTIVE, INC.
1997 STOCK OPTION PLAN

Amended and Restated as of May 8, 2002

1.        Purposes of Plan.  The purposes of the Plan, which shall be known as
the Sonic Automotive, Inc. 1997 Stock Option Plan and is hereinafter referred to
as the “Plan”, are (i) to provide incentives for key employees, directors,
consultants and other individuals providing services to Sonic Automotive, Inc.
(the “Company”) and its subsidiaries and other related entities (each of which
is referred to herein as a “Subsidiary”) by encouraging their ownership of the
Class A Common Stock, $.01 par value per share, of the Company (the “Stock”) and
(ii) to aid the Company in retaining such key employees, directors, consultants
and other individuals upon whose efforts the Company’s success and future growth
depends, and attracting other such employees, directors, consultants and other
individuals.

2.        Administration.  The Plan shall be administered by a committee of the
Board of Directors of the Company or subcommittee thereof (the “Committee”). The
Committee shall be appointed from time to time by the Board of Directors of the
Company (the “Board of Directors”) and shall consist of not fewer than two of
its members. In the event that no such Committee exists or is appointed, then
the powers to be exercised by the Committee hereunder shall be exercised by the
Board of Directors.

For purposes of administration, the Committee, subject to the terms of the Plan,
shall have plenary authority to establish such rules and regulations, to make
such determinations and interpretations, and to take such other administrative
actions, as it deems necessary or advisable. All determinations and
interpretations made by the Committee shall be final, conclusive and binding on
all persons, including those granted options hereunder (“Optionees”) and their
legal representatives and beneficiaries.

Notwithstanding any other provisions of the Plan, the Committee may impose such
conditions on any options as may be required to satisfy the requirements of Rule
16b-3 of the Securities Exchange Act of 1934, as amended (the “Act”) or Section
162(m) of the Internal Revenue Code of 1986, as amended (the “Code”).

The Committee shall hold its meetings at such times and places as it may
determine. A majority of its members shall constitute a quorum. All
determinations of the Committee shall be made by a majority of its members. Any
decision or determination reduced to writing and signed by all members shall be
as effective as if it had been made by a majority vote at a meeting duly called
and held. The Committee may appoint a secretary (who need not be a member of the
Committee). No member of the Committee shall be liable for any act or omission
with respect to his service on the Committee, if he acts in good faith and in a
manner he reasonably believes to be in or not opposed to the best interests of
the Company.

3.        Stock Available for Options.   There shall be available for options
under the Plan a total of Eight Million (8,000,000) shares of Stock, subject to
any adjustments which may be made pursuant to Section 5(f) hereof. Shares of
Stock used for purposes of the Plan may be either authorized and unissued
shares, or previously issued shares held in the treasury of the Company, or
both. Shares of Stock covered by options which have terminated or expired prior
to exercise, or which have been tendered as payment

 


 



--------------------------------------------------------------------------------

upon exercise of other options pursuant to Section 5(c), shall be available for
further option grants hereunder.

4.        Eligibility.   Options under the Plan may be granted to key employees
of the Company or any Subsidiary, including officers or directors of the Company
or any Subsidiary, and to consultants and other individuals providing services
to the Company or any Subsidiary. On and after June 5, 2000, options may no
longer be granted under this Plan to “non-employee directors” within the meaning
of Rule 16b-3 of the Act. Options may be granted to eligible persons whether or
not they hold or have held options previously granted under the Plan or
otherwise granted or assumed by the Company; provided, however, that the maximum
number of shares of Stock with respect to which options may be granted under the
Plan to any person during any calendar year shall be 500,000 shares of Stock
(subject to adjustment in the same manner as provided in Section 5(f) with
respect to shares of Stock subject to options then outstanding). In selecting
recipients for options, the Committee may take into consideration any factors it
may deem relevant, including its estimate of the individual’s present and
potential contributions to the success of the Company and its Subsidiaries.
Service as a director, officer or consultant of or to the Company or any
Subsidiary shall be considered employment for purposes of the Plan (and the
period of such service shall be considered the period of employment for purposes
of Section 5(d) of the Plan); provided, however, that incentive stock options
may be granted under the Plan only to an individual who is an “employee” (as
such term is used in Section 422 of the Code) of the Company or a Subsidiary
which constitutes a “subsidiary corporation” within the meaning of Section
424(f) of the Code.

5.        Terms and Conditions of Options.   The Committee shall, in its
discretion, prescribe the terms and conditions of the options to be granted
hereunder, which terms and conditions need not be the same in each case, subject
to the following:

(a)       Option Price.   The price at which each share of Stock may be
purchased upon exercise of an option granted under the Plan shall be determined
by the Committee in its discretion, but shall not be less than the fair market
value per share of Stock on the date of grant of the option. In the case of any
option intended to be an incentive stock option granted to an individual owning
(directly or by attribution as provided in Section 424(d) of the Code), on the
date of grant, stock possessing more than 10% of the total combined voting power
of all classes of stock of the Company or any Subsidiary (which individual shall
hereinafter be referred to as a “10% Stockholder”), the price at which each
share of Stock may be purchased upon exercise of the option shall not be less
than 110% of the fair market value per share of Stock on the date of grant of
the option. The date of the grant of an option shall be the date specified by
the Committee in its grant of the option. Except as otherwise provided in
Section 5(f) of this Plan, the option price of an outstanding option under this
Plan may not be repriced. Notwithstanding the foregoing, an option may be
granted with an exercise price lower than that set forth above if such option is
granted pursuant to an assumption or substitution for another option in a manner
satisfying the provisions of Section 424(a) of the Code.

For purposes of this Section 5(a), “fair market value” shall mean the last sale
price regular way on the last trading day prior to the date of option grant, or,
in case no sales take place on such date, the average of the closing high bid
and low asked prices regular way, in either case on the principal national
securities exchange on which the Stock is listed or admitted to trading, or if
the Stock is not listed or admitted to trading on any national securities
exchange, the last sale price reported on the National Market System of the
National Association of Securities Dealers Automated Quotation system (“NASDAQ”)
on such date, or the average of the closing high bid and low asked prices of the
Stock in the over-the-counter market reported on NASDAQ on such date, as
furnished to the Committee by any New York

 


 



--------------------------------------------------------------------------------

Stock Exchange member selected from time to time by the Committee for such
purpose. If there is no bid or asked price reported on any such date, the fair
market value shall be determined by the Committee in accordance with the
regulations promulgated under Section 2031 of the Code, or by any other
appropriate method selected by the Committee.

(b)       Option Period.    The period for exercise of an option shall be
determined by the Committee in its discretion but in no event shall the exercise
period be more than ten years from the date of grant, or in the case of an
option intended to be an incentive stock option granted to a 10% Stockholder,
more than five years from the date of grant. Options may, in the discretion of
the Committee, be made exercisable in installments during the option period. Any
shares not purchased on any applicable installment date may be purchased
thereafter at any time before the expiration of the option period, subject to
Section 5(d) below.

(c)       Exercise of Options.   In order to exercise an option, the Optionee
shall deliver to the Company written notice specifying the number of shares of
Stock to be purchased, together with full payment of the purchase price
therefor; provided that, for the purpose of assisting an Optionee to exercise an
option, the Company may make loans to the Optionee or guarantee loans made by
third parties to the Optionee, on such terms and conditions as the Board of
Directors may authorize. The purchase price may be paid in (i) cash (or a
certified or bank cashier’s check payable to the order of the Company); (ii)
shares of Stock owned by the Optionee, (iii) nonstatutory options granted under
the Plan and held by the Optionee (provided, however, that the purchase price of
Stock acquired under an incentive stock option may not be paid in options); or
(iv) any combination of the foregoing methods. Shares of Stock tendered in
payment on the exercise of an option shall be valued at their fair market value
determined as described in Section 5(a) above, provided that the date of
determination shall be the date of exercise. The fair market value of options
tendered in payment upon exercise of other options shall be the fair market
value of the underlying Stock, determined as aforesaid, less the total exercise
price of the options. In addition, at the request of the Optionee, and subject
to applicable laws and regulations, the Company may (but shall not be required
to) cooperate in a “cashless exercise” of an option (i.e., the assignment to the
Company of the proceeds from a sale of Stock acquired upon exercise of the
option or from the proceeds of a loan from a brokerage firm). If the Optionee so
requests, shares of Stock purchased upon exercise of an option may be issued in
the name of the Optionee or another person. An Optionee shall have none of the
rights of a stockholder until the shares of Stock are issued to him.

(d)       Effect of Termination of Employment.

(i)        An option may not be exercised after the Optionee has ceased to be in
the employ of the Company or any Subsidiary for any reason other than the
Optionee’s death, Disability or Involuntary Termination Without Cause. A
cessation of employment, for purposes of incentive stock options only, shall be
deemed to occur on the ninety-first day of a leave of absence unless the
Optionee’s reemployment rights are guaranteed by law or by contract. “Cause”
shall mean any act, action or series of acts or actions or any omission,
omissions, or series of omissions which result in, or which have the effect of
resulting in, (i) the commission of a crime by the Optionee involving moral
turpitude, which crime has a material adverse impact on the Company or any
Subsidiary or which is intended to result in the personal enrichment of the
Optionee at the expense of the Company or one of its Subsidiaries, (ii) a
material violation of the Optionee’s responsibilities, or the Optionee’s gross
negligence or willful misconduct, or (iii) the continuous, willful failure of
the person in question to follow the reasonable directives of the Board of
Directors. “Disability” shall mean the inability or failure of a person to


 



--------------------------------------------------------------------------------

perform those duties for the Company or any Subsidiary traditionally assigned to
and performed by such person because of the person’s then-existing physical or
mental condition, impairment or incapacity. The fact of disability shall be
determined by the Committee, which may consider such evidence as it considers
desirable under the circumstances, the determination of which shall be final and
binding upon all parties. “Involuntary Termination Without Cause” shall mean
either (i) the dismissal of, or the request for the resignation of, a person, by
court order, order of any court-appointed liquidator or trustee of the Company,
or the order or request of any creditors’ committee of the Company constituted
under the federal bankruptcy laws, provided that such order or request contains
no specific reference to Cause; or (ii) the dismissal of, or the request for the
resignation of, a person, by a duly constituted corporate officer of the Company
or any Subsidiary, or by the Board, for any reason other than for Cause.

(ii)       During the three months after the date of the Optionee’s Involuntary
Termination Without Cause, the Optionee shall have the right to exercise the
options granted under the Plan, but only to the extent the options were
exercisable on the date of the cessation of the Optionee’s employment.

(iii)     During the twelve months after the Optionee’s employment with the
Company or any Subsidiary ceases as a result of the Optionee’s Disability, the
Optionee shall have the right to exercise the options granted under the Plan,
but only to the extent the options were exercisable on the date of the cessation
of the Optionee’s employment.

(iv)      In the event of the death of the Optionee while employed or, in the
event of the death of the Optionee after cessation of employment described in
subparagraph (ii) or (iii), above, but within the three-month or twelve-month
period described in subparagraph (ii) or (iii), above, the options granted under
the Plan shall be exercisable until the expiration of twelve months following
the Optionee’s death, but only to the extent the option was exercisable on the
date of the cessation of the Optionee’s employment. During such extended period,
the option may be exercised by the person or persons to whom the deceased
Optionee’s rights under the Option Agreement shall pass by will or by the laws
of descent and distribution. The provisions of this subparagraph (iv) shall
apply to any outstanding options which are incentive stock options to the extent
permitted by Sections 421 and 422(d) of the Code and such outstanding options in
excess thereof shall, immediately upon the death of the Optionee, be treated for
all purposes of the Plan as nonstatutory stock options and shall be exercisable
as such as provided in this subparagraph (iv).

In no event shall any option be exercisable beyond the applicable exercise
period determined pursuant to Section 5(b) of the Plan. Nothing in the Plan or
in any option granted pursuant to the Plan (in the absence of an express
provision to the contrary) shall confer on any individual any right to continue
in the employ of the Company or any Subsidiary or interfere in any way with the
right of the Company or Subsidiary to terminate his employment at any time.

(e)       Nontransferability of Options.  Except as otherwise set forth herein,
during the lifetime of an Optionee, options held by such Optionee shall be
exercisable only by him, and no option shall be transferable other than by will
or the laws of descent and distribution. Notwithstanding the foregoing, the
Committee, in its absolute discretion, may grant nonstatutory stock options that
may be transferred without consideration, in whole or in part, by the Optionee
to (i) the Optionee’s child, stepchild, grandchild, parent, stepparent,
grandparent, spouse, former spouse, sibling, niece, nephew, mother-in-law,
father-in-law, son-in-law, daughter-in-law,


 



--------------------------------------------------------------------------------

brother-in-law or sister-in-law, including adoptive relationships, or any person
sharing the Optionee’s household (other than a tenant or employee) (“Family
Members”); (ii) a trust in which Family Members have more than 50% of the
beneficial interest; (iii) a foundation in which Family Members (or the
Optionee) control the management of assets; or (iv) any other entity in which
Family Members (or the Optionee) own more than 50% of the voting interests. In
all cases, the Committee must be notified in advance in writing of the terms of
any proposed transfer to a permitted transferee and such transfers may occur
only with the consent of and subject to the rules and conditions imposed by the
Committee. The transferee and the transferred options shall continue to be
subject to the same terms and conditions as were applicable immediately prior to
the transfer. The provisions of the Plan, including, but not limited to, those
set forth in Section 5(b) and (d), shall continue to apply with respect to the
Optionee and the option shall be exercisable by the transferee only to the
extent and for the periods specified herein and in any applicable option
agreement. To the extent required by applicable law, the Optionee shall remain
subject to withholding taxes upon exercise of any transferred option by the
transferee.

(f)       Adjustments for Change in Stock Subject to Plan.    In the event of a
reorganization, recapitalization, stock split, stock dividend, combination of
shares, merger, consolidation, rights offering or any other change in the
corporate structure or shares of the Company, unless the Committee should
determine otherwise, corresponding adjustments automatically shall be made to
the number and kind of shares available for issuance under this Plan, the number
and kind of shares covered by outstanding options under this Plan, and the
exercise price per share for outstanding options. In addition, the Committee may
make such other adjustments as it determines to be equitable.

(g)       Acceleration of Exercisability of Options Upon Occurrence of Certain
Events.   In connection with any merger or consolidation in which the Company is
not the surviving corporation and which results in the holders of the
outstanding voting securities of the Company (determined immediately prior to
such merger or consolidation) owning less than a majority of the outstanding
voting securities of the surviving corporation (determined immediately following
such merger or consolidation), or any sale or transfer by the Company of all or
substantially all of its assets or any tender offer or exchange offer for or the
acquisition, directly or indirectly, by any person or group of all or a majority
of the then-outstanding voting securities of the Company, all outstanding
options under the Plan shall become exercisable in full, notwithstanding any
other provision of the Plan or of any outstanding options granted thereunder, on
and after (i) the fifteenth day prior to the effective date of such merger,
consolidation, sale, transfer or acquisition or (ii) the date of commencement of
such tender offer or exchange offer, as the case may be. The provisions of the
foregoing sentence shall apply to any outstanding options which are incentive
stock options to the extent permitted by Section 422(d) of the Code and such
outstanding options in excess thereof shall, immediately upon the occurrence of
the event described in clause (i) or (ii) of the foregoing sentence, be treated
for all purposes of the Plan as nonstatutory stock options and shall be
immediately exercisable as such as provided in the foregoing sentence.
Notwithstanding the foregoing, in no event shall any option be exercisable after
the date of termination of the exercise period of such option determined
pursuant to Sections 5(b) and 5(d).

(h)       Registration, Listing and Qualification of Shares of Stock.    Each
option shall be subject to the requirement that if at any time the Board of
Directors shall determine that the registration, listing or qualification of
shares of Stock covered thereby upon any securities exchange or under any
federal or state law, or the consent or approval of any governmental regulatory
body, is necessary or desirable as a condition of, or in connection with, the
granting of such option or the purchase of shares of Stock thereunder, no such
option may be exercised unless and until such registration, listing,
qualification, consent or approval shall have been


 



--------------------------------------------------------------------------------

effected or obtained free of any conditions not acceptable to the Board of
Directors. The Company may require that any person exercising an option shall
make such representations and agreements and furnish such information as it
deems appropriate to assure compliance with the foregoing or any other
applicable legal requirement.

(i)        Other Terms and Conditions.   The Committee may impose such other
terms and conditions, not inconsistent with the terms hereof, on the grant or
exercise of options, as it deems advisable.

(j)        Reload Options.   If upon the exercise of an option granted under the
Plan (the “Original Option”) the Optionee pays the purchase price for the
Original Option pursuant to Section 5(c) in whole or in part in shares of Stock
owned by the Optionee for at least six months, the Company shall grant to the
Optionee on the date of such exercise an additional option under the Plan (the
“Reload Option”) to purchase that number of shares of Stock equal to the number
of shares of Stock so held for at least six months transferred to the Company in
payment of the purchase price in the exercise of the Original Option. The price
at which each share of Stock covered by the Reload Option may be purchased shall
be the market value per share of Stock (as specified in Section 5(c)) on the
date of exercise of the Original Option. The Reload Option shall not be
exercisable until one year after the date the Reload Option is granted or after
the expiration date of the Original Option. Upon the payment of the purchase
price for a Reload Option granted hereunder in whole or in part in shares of
Stock held for more than six months pursuant to Section 5(c), the Optionee is
entitled to receive a further Reload Option in accordance with this Section
5(j). Shares of Stock covered by a Reload Option shall not reduce the number of
shares of Stock available under the Plan pursuant to Section 3.

6.        Additional Provisions Applicable to Incentive Stock Options.   The
Committee may, in its discretion, grant options under the Plan which constitute
“incentive stock options” within the meaning of Section 422 of the Code to
eligible employees of the Company and its “subsidiary corporations” within the
meaning of Section 424(f) of the Code, provided, however, that the aggregate
market value of the Stock (determined as of the date the incentive stock option
is granted) with respect to which incentive stock options are exercisable for
the first time by the Optionee during any calendar year shall not exceed
$100,000 or such other limitation set forth in Section 422(d) of the Code.

7.        Effectiveness of Plan.   The Plan became effective when it was adopted
and approved by the Board of Directors and the stockholders of the Company on
October 9, 1997. The Plan was amended and restated effective as of December 3,
1998, again amended and restated effective as of June 8, 1999 and again amended
and restated as of June 5, 2000; provided, however, that the amendments to
Section 5(e) contained in the June 8, 1999 restatement also shall apply to all
outstanding nonstatutory stock options under the Plan as of June 8, 1999. This
amendment and restatement of the Plan shall be effective as of May 8, 2002,
subject to approval by the stockholders of the Company at the 2002 Annual
Meeting of Stockholders.

8.        Amendment and Termination.   The Board of Directors may at any time
amend the Plan or the terms of any option outstanding under the Plan; provided,
however, that, except as contemplated in Section 5(f), the Board of Directors
shall not, without approval by a majority of the votes cast by the stockholders
of the Company at a meeting of stockholders at which a proposal to amend the
Plan is voted upon, (i) increase the maximum number of shares of Stock for which
options may be granted under the Plan, or (ii) except as otherwise provided in
the Plan, amend the requirements as to the class of employees eligible to
receive options. The Board of Directors may terminate the Plan at any time.
Unless the Plan shall theretofore have been terminated, the Plan shall
terminate, and no option shall be granted hereunder after, October 9, 2007. No
amendment or termination of the Plan or any option outstanding under the

 


 



--------------------------------------------------------------------------------

Plan may, without the consent of an Optionee, adversely affect the rights of
such Optionee under any option held by such Optionee.

9.        Withholding.  It shall be a condition to the obligation of the Company
to issue shares of Stock upon exercise of an option that the Optionee (or any
beneficiary or person entitled to act under Section 5(d) hereof) remit to the
Company, or make arrangements satisfactory to the Company to pay through payroll
withholding or otherwise, such amount as may be requested by the Company to meet
any federal, state or local tax withholding obligations with respect to such
exercise. If the amount requested is not paid, the Company may refuse to issue
such shares of Stock.

10.      Other Actions.   Nothing contained in the Plan shall be construed to
limit the authority of the Company to exercise its corporate rights and powers,
including, but not by way of limitation, the right of the Company to grant or
assume options for proper corporate purposes other than under the Plan with
respect to any employee or other person, firm, corporation or association.

 


 


 